 272DECISIONSOF NATIONALLABOR RELATIONS BOARDJubileeManufacturing CompanyandUnited Steel-workers of America,AFL-CIO. Case 17-CA-4404March 8, 1973DECISION AND ORDEROn September 9, 1971, Administrative Law JudgeLloyd S. Greenidge (the title of "Trial Examiner"was changed to "Administrative Law Judge" effec-tiveAugust 19, 1972) issued the attached Decision inthis proceeding. Thereafter, the General Counsel andthe Charging Party filed exceptions and supportingbriefs and the Respondent filed a supporting brief. Inaddition, the Board, by its Acting Executive Secre-tary, invited the United States Equal EmploymentOpportunity Commission, herein called EEOC, tofile a briefamicus curiae.Subsequently, the EEOCfiled a brief.On April 12, 1972, the National Labor RelationsBoard, having determined that the instant case raisedissues of substantial importance in the administra-tionof the National Labor Relations Act, asamended, notified the parties that oral argument onthe case would be heard by the Board on May 1,1972.All parties and a representative of the EEOCparticipated in the oral argument, which was there-after held on the aforesaid date.The Board has considered the record and theattached Decision in light of the exceptions, briefs,and oral argument and has decided to affirm theAdministrative Law Judge's rulings, findings,' andconclusions as modified herein, and to adopt hisrecommended Order.The complaint alleged that Respondent violatedSection 8(a)(1) and (3) of the Act by discriminatingin granting wage increases and paying wage rates tomale employees based solely on the consideration ofsex. In addition, the complaint alleged that Respon-dent violated Section 8(a)(5) of the Act by insistingto the point of impasse during collective-bargainingnegotiations on a contractual provision on which itwas relying as the basis for unilaterally granting wageincreases and paying wage rates to its employees on asexually discriminatory basis.The Administrative Law Judge concluded that therecorddoes not establish that Respondent hasdeveloped and practiced a policy of discriminationbased on sex. He therefore found it unnecessary todecide whether an employer's policy and practice ofinvidious discrimination against its employees on thebasis of race, color, religion, sex, or national origininterferes with or restrains the discriminated employ-1The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge It is the Board's established policy not tooverrule such resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theees in exercising their Section 7 rights in violation ofSection 8(a)(1) and (3) of the Act. In regard to the8(a)(5) allegation, as he found that Respondent didnot discriminate on the basis of sex by the aforesaidpractices, he concluded that the matter of minimumrateswas not an illegal subject and was instead amandatory topic which could be bargained on toimpasse. He further concluded that an impasse wasreached but that the Union, not Respondent, createdthe impasse. In view of the foregoing, the Adminis-trative Law Judge recommended that the 8(a)(1), (3),and (5) allegations relating to alleged sex discrimina-tion be dismissed in their entirety.We agree that these allegations of the complaintshould be dismissed but solely for the reasons setforth herein.I.ALLEGED SEX DISCRIMINATIONWhile we have serious doubts about the validity ofthe Administrative Law Judge's finding of nondiscri-mination,we find it unnecessary to resolve thisquestion, for, in our view, discrimination based onrace, color, religion, sex, or national origin, standingalone,which is all that is alleged herein, is not"inherentlydestructive"of employees' Section 7rights and therefore is not violative of Section8(a)(1)and (3) of the Act. There must be actual evidence, asopposed to speculation, of a nexus between thealleged discriminatory conduct and the interferencewith, or restraint of, employees in the exercise ofthose rights protected by the Act.InUnited Packinghouse, Food and Allied WorkersInternationalUnion, AFL-CIO [Farmers' Coopera-tive Compress]v.N. L. R. B..416 F.2d 1126, cert.denied 396 U.S. 903, a panel of the United StatesCircuit Court for the District of Columbia held thatan employer's discrimination against its employeeson account of race or national origin is a violation ofSection 8(a)(1) of the Act because such discrimina-tion (1) sets up an unjustified clash of interestsbetween groups of workers, thus frustrating thepossibility of concerted action; and (2)creates in itsvictims an apathy or docility which inhibits themfrom asserting their rights' against the employer-perpetrator of the discrimination.With all duerespect to the court, we are unable to agree with thislegal conclusion.Although employer discrimination may have theeffect of setting group against group, that result is bynomeans inevitable.A continued practice ofdiscrimination may in fact cause minority groups tocoalesce, and it is possible that this could lead toresolutions were incorrect.Standard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F 2d362 (C A. 3) We have carefullyexamined the record andfind no basis for reversing his findings.202 NLRB No. 2 JUBILEEMANUFACTURING COMPANYcollectiveactionwith nonminority group unionmembers.2 Furthermore, docility is only one ofseveralpossibleconsequences of an employer'sdiscrimination. In light of the increased militancy ofminority groups today, it seems apparent thatminority groups in different areas of the country, indifferent situations and at different times, reactdissimilarly to discriminatory practices.Nor do we find merit in the contention that apolicy and practice of invidious discrimination in theface of a union's ineffective efforts to eliminate suchdiscrimination has the "foreseeable consequence" ofdiscouraging union membership within the meaningof Section 8(a)(3) of the Act, and discouraging theexercise of Section 7 rights within the meaning ofSection 8(a)(1) of the Act. Ineffective efforts in otherareas, as for example when a union seeks unsuccess-fully to gain a wage increase, may well result in theunion's losing face with the employees it represents.Yet, to say that an employer's refusal to give a wageincrease violates Section 8(a)(3) or (1) because of thisloss of face seems to us beyond the reasonable intentof the Statute.This is not to say categorically that discriminationon the basis of race, color, religion, sex, or nationalorigin is necessarily or always beyond the reach ofthe statute. Such discrimination can be violative ofSection 8(a)(1), (3), and (5) in certain contexts, andwe have so held. However, in each of these areas inwhich we have decided issues involving discrimina-tion there has been the necessary direct relationshipbetween the alleged discrimination and our tradition-aland primary functions of fostering collectivebargaining,protecting employees' rights to actconcertedly, and conducting elections in which theemployees have the opportunity to cast their ballotsfor or against a union in an atmosphere conducive tothe sober and informed exercise of the franchise.Thus, in the context of representation elections, wehave held that flagrant and irrelevant appeals toracial prejudice which deliberately seek to overem-phasize and exacerbate racial feelings will be groundsfor setting aside an election.3 In addition, we haveheld that when employees band together to protesttheir employer's discriminatory practices, whetheractual or supposed, their concerted effort is the kind2 SeeNew NegroAlliancev. Sanitary Grocery Co.,303 U.S. 552;N.L R.B.v. BaltimoreLuggage Company,387 F.2d 744, 745-749 (C.A. 4).3Sewell ManufacturingCompany,138 NLRB 66.4TannerMotorLivery, Ltd.,148 NLRB 1402,'14034M,remanded 349F.2d I (C.A. 9), original decision affirmed 166 NLRB 551, enfd.419 F.2d216 (C.A.9);Mason and Hanger-SilasMasonCo., Inc.,179 NLRB 434;Washington StateService EmployeesState CouncilNo. 18,188 NLRB No.141.5N. L. R. B. v. Tanner Motor Livery, Ltd.,419 F.2d 216, 218 (C.A. 9).273of activitywhich falls within the protection ofSection 7 of the Act .4 The reason such activity isprotected is that:The desire [for nondiscriminatory employmentpractices] relates to a condition of employmentaffecting the entirebargainingunit; it is notpersonal to [the individual employees involved].5Therefore, while,as wehave held above, discrimi-nation on the basis of race, color, religion,sex, ornational origin is notper sea violation of the Act,that is not to say that such discrimination does notdirectly affect terms and conditions of employment.It clearly does, and concerted activity intended toremedy such discrimination is protected under ourAct.Thus, we have found that an employer violatesSection 8(a)(5) of the Act by refusing to bargain ingood faith concerningthe elimination of existings oralleged 7 racial discrimination. Similarly,we havealso held that an employer violates Section 8(a)(5) byinsistingon bargaining for union acceptance ofprovisionswithin a supposed nondiscriminationclause which would prevent the union from fulfillingitsduty of fair representation and expose the unionto legal liabilities under Title VII of the Civil RightsAct of 1964.8 In addition, we have found that anemployer'sunilateraleliminationof the femaleemployees in its plant at the very moment that theunion was negotiating for equal pay for them was anattempt to bypass bargaining with the union and wasan unlawful refusal to bargain in violation of Section8(a)(5) of the Act.9Finally,in an 8(a)(3) context, we have found thatan employer's discharge of female workers wasunlawful when the real reason for their discharge wastheirunion's attempt to negotiate better workingstandards for female employees as a group orindividually.10H. ALLEGED REFUSAL TO BARGAINWhile,asmentioned previously, a refusal tobargain over the elimination of actual or suspecteddiscrimination violates Section 8(a)(5) and (1) of theAct, we conclude in the circumstances herein that theevidence does not establish that Respondent refusedto bargain about alleged sex discrimination and that,if anything, the evidence shows that it was the Unionrather than Respondent who by itsintransigence6Farmers'Cooperative Compress,169 NLRB 290, enfd.on this ground416 F.2d 1126 (C.A.D.C.),cert. denied396 U.S. 903.rFarmers'CooperativeCompress,194 NLRB No. 3, fn. 11;SouthwesternPipe, Inc.,179 NLRB364, modified on other grounds 444F.2d 340 (C.A. 5).8SouthwesternPipe, Inc., supraat 374-376.9Edmund A.Gray Co., Inc.,142 NLRB 590.10EdmundA.Gray Co.,Inc., supra;BankersWarehouseCompany,146NLRB 1197. 274DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom the beginning of negotiations prevented anymeaningful bargaining about this subject. In thisregard, we note that Earl Graham, the Union's staffrepresentative, walked out of the initial bargainingsessionwhen told the ,Respondent was firm aboutretaining theminimum rate provision which theUnion alleged was being used to perpetuate sexdiscrimination. It was also Graham who at the finalbargaining meeting did not respond to the Respon-dent's reclassification proposal with a counterpropo-salbut rather declared the Union had nothingfurther to offer. Furthermore, at no time did theUnion during bargaining request a broad nondiscrim-ination clause, ask Respondent to post the materialhandler jobs, or suggest that Respondent institute anaffirmative antidiscrimination policy.In view of the foregoing, we shall order that thecomplaint herein be dismissed in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.MEMBER FANNING,concurring:I agree with the majority that the complaint in thiscase should be dismissed. However, I reach thisconclusion, as did the Administrative Law Judge,solely on the ground that the General Counsel hasnot presented sufficient evidence to warrant afinding of discrimination based upon sex.The record shows that the Employer employs aproduction and maintenance force of 43 employees,36women and 7 men. The jobs in the lowerclassifications are filled by women. The two toppaying jobs are filled by seven men and threewomen. Of the men, five are classified as materialhandlers, a job requiring unusual physical strength,including the ability to unload boxes weighingseveral hundred pounds. For some years the Employ-er has had a policy of paying these employees morethan the minimum contract rate to attract and retainin its employ individuals capable of performing suchduties. The testimony of Vice President Lewis that nofemale employee had ever asked directly or throughher Union to be transferred to material handling isuncontradicted on the record. Nor does the GeneralCounsel allege that any female employee has everbeen refused consideration to be so employed. Nogrievance has ever been filed by, or on behalf of,such an employee alleging that the Employer hadrefused to employ her as a material handler becauseof her sex. Obviously, the job of material handler isnot suited to all persons, male or female. Many mendo not have the physical strength to move heavyobjects. It would also seem clear to me that mostwomen are poorly equipped to perform such tasks. Inthe context of these facts I cannot conclude that thisEmployer has refused to employ women as materialhandlers simply because they were women and notmen.Unlike the majority, I have found it necessary toresolve the question of discrimination before at-tempting to answer the more complex and difficultlegalquestion of sexual discrimination under ourStatute.Having found no such discrimination, itseems to me that this record is an inadequate vehicleto present my views in this important area of labor-management relations.Without a factual setting tosupport a finding of illegality I am reluctant to statea legal conclusion which would be, at best, meredicta.I therefore adopt as my own the findings offact and legal conclusions of the Administrative LawJudge.MEMBER JENKINS, dissenting:Unlike my colleagues, I would find that Respon-dent engaged in a practice of unlawful sex discrimi-nation and that the foreseeable consequences of thispracticewere an interference with employee rightsand the discouragement of union membership inviolation of Section 8(a)(1) and (3) of the Act weadminister. Also, unlike my colleagues, I would findthat Respondent violated Section 8(a)(5) of our Actby insisting to the point of impasse on retainingcontractualauthority to continue this unlawfuldiscriminatory practice.The relevant facts are simply stated. Respondentemploys approximately 43 unit employees, 36 ofwhom are women. Under Respondent's collective-bargaining agreement with the Union, the jobs heldby members of the bargaining unit are divided into10 classifications-Groups I through X-although,in current practice only the classifications in GroupsIthroughV are used. The higher the groupclassification, the higher the wage scale for thoseemployees.Since 1959, all employees in the three lowest paidgroups have been females. In the second highest paidgroup, Group IV, all the permanent employees aremen; while in the highest paid classification, GroupV, both male and female have been employed.Specifically, as of the dates of the hearing, of the 10top paying jobs (Groups IV and V), 7 were filled bymales and 3 by females. Of the male employees (7out of 7) 100 percent occupy the two top payinggroups (IV and V) and only 8.3 percent of the femaleemployees (3 of 36) hold positions in these twogroups.As previously noted, no female employeesoccupy jobs in Group IV. In Group V, three of the JUBILEE MANUFACTURING COMPANYfive jobs are held by females; however, these threewomen all earn substantially less than their malecounterparts even though two of the females havegreater seniority than the two males. In fact, thesenior male employee in Group IV earns the same ormore than the two most senior females in Group V.Further evidence of Respondent's employmentpractices can be gleaned from the manner in whichRespondent interpreted and applied the contractualwage scale to attract and retain male employees.Thus, the collective-bargaining agreement providesminimum rates for each of these group classificationsand a 4-cent-per-hour increase for employees whohave worked over 30 days. It is undisputed that, formore than 5 years, Respondent has been paying thematerial handlers in Group IV (who are all males),starting rates in excess of the contract's minimumrate for this classification and, in most instances, itexceeded the wage rate to be effective after 30 days'employment.11 A similar practice was being followedwhen Respondent gave a 10-cent-an-hour increase tothe two male employees in Group V making theirwage rates substantially higher than those of twomore senior female employees in the same- group.These wage increases were granted for the avowedpurpose of bringing the wages of these employees inline with the rates paid to material handlers in GroupIV and preventing the Group V males from seekingemployment elsewhere.From the foregoing, there can be no doubt ofRespondent's preference for males in the position ofmaterial handler in Group IV and of its policy ofgranting higher wage rates to male employees evenwhen there were female employees similarly situated.Of course with regard to Group IV, we have nofemales similarly situated because Respondent ig-nored contractual procedures and filled these posi-tions from the outside. The contract provides that jobvacancies are to be filled in order of departmentalseniority and if no one suitable is available, the jobsare to be posted plantwide and bid upon by anyemployee. It is only after this procedure has beenexhausted, that the Respondent is authorized to hirefrom the outside. In practice, however, no femaleemployee was ever offered the job of materialhandler even though females in the plant generallyhave more seniority than male employees. Also,Respondent conceded that with respect to materialhandler jobs it ignored the posting requirements setforth in the contract and filled these vacanciesexclusively from the outside and that this constituted11Respondent sought to justify this practice on the ground that menwere generally"breadwinners"and that this was the only way it couldattract and retain them.12 ..In cases concerning racial discrimination,statistics often tell muchand courts listen."Parham v Southwestern Bell TelephoneCo,433F.2d 421(C A. 8) Obviously,the same observation may be made with respect to275a departure from the manner in which the jobs inother classifications were filled.Merely on the basis of the statistical evidenceshowing the breakdown in employment and jobclassifications formale and female employees atRespondent's plant, one must conclude that at least aprima faciecase of sex discrimination has beenestablished.12Of course, as I have indicated, above,the evidence presented here encompasses more thandust statistics. In filling vacancies for the materialhandlers' classification,Respondent completely ig-nored the bid procedures established in the collec-tive-bargaining agreement and hired exclusively fromthe outside. Furthermore, it hired only male employ-ees for this classification and started them at a wagerate which exceeded the minimum rate provided forin the contract. As might be expected, no femaleemployee was ever hired at a starting rate higher thanher classification'sminimum wage rate. The prefer-ential wage policy for male employees was completedwhen Respondent chose to raise the wage rates ofmale employees in Group V to bring them in linewith the rates being paid to the male materialhandlers.In order to properly determine the effects ofRespondent's employment practices under the provi-sions of our Act, we should first look for guidance inthat broad field of law which constitutes our nationallabor policy. The National Labor Relations Act as apiece of social legislation was not meant to be readand interpreted in a vacuum. Rather, as I indicatedin an earlier dissent,13 the Act we administer must beread consistently with other Federal statutes whichare a part of this national labor policy.14The starting point in examining our national policyconcerning discrimination in employment based onrace or sex must, of course, be the United StatesSupreme Court's landmark decision inSteele v.Louisville& Nashville RailroadCo.15There, theCourt, in defining a union's obligations under thedoctrine of fair representation, stated that discrimi-nations based on race alone are obviously irrelevantand invidious and Congress plainly did not under-take to authorize the employees' bargaining repre-sentative to make such discriminations. SinceSteele,racialdiscrimination in employment, whether byunions or employers, has been unlawful and there isno reason to believe that the principles established inSteelewould not apply with equal force to situationswhere the discrimination in employment has been onthe basis of sex, rather than race. It is also wellcases involving sex discrimination See alsoGriggsvDuke Power Co,401U S. 424.13The Emporium192 NLRB No 1914TextileWorkers Union of America, AFL-CIOv LincolnMills,353U S. 448.15323 U S 192 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDsettled that the Court inSteelewas not promulgatinga doctrine which had application only to situationsarising under the Railway Labor Act, but rather, itintended that the principles enunciated inSteelewould apply with equal force in cases arising undertheNational Labor Relations Act.16 This judicialconcept received further recognition with the legisla-tive embodiment of theSteeleprinciples in Title VIIof the Civil Rights Act of 1964 which specificallyprohibits discrimination in employment based onrace, color, religion, sex, or national origin.17Although, the fair representation doctrine has beena part of our national labor policy since the Court's1944 decision in theSteelecase,18 the National LaborRelations Board has been extremely slow in givingeffect to these principles. Although the Board hashad jurisdiction over a union's unfair labor practicessince the 1947 Taft-Hartley amendments19 to ourAct, it was not until its 1962 decision inMirandaFue120that the Board found an unfair labor practicein a union's breach of its duty of fair representation.InMiranda Fuel,a majority of the Board held thatSection 7 of our Act gives employees the right to befree from unfair or irrelevant or invidious treatmentby their exclusive bargaining agent in mattersaffectingtheiremployment and that Section8(b)(1)(A) of the Act prohibits labor organizations,when acting in a statutory representative capacity,from taking action against any employee uponconsiderations or classifications which are irrelevant,invidious, or unfair.21 The Board majority also heldthat an employer who participates in such arbitraryunion conduct violates Section 8(a)(1) and theemployer and the union may violate Section 8(a)(3)and 8(b)(2), respectively,when, for arbitrary orirrelevant reasons or upon the basis of an unfairclassification, the union attempts to cause or doescause an employer to derogate the employmentstatus of an employee.22Although the Board'sMiranda Fueldecision wasdenied enforcement by the United States Court ofAppeals for the Second Circuit,23 the doctrine waslater upheld by the United States Court of Appealsfor the Fifth Circuit.24 Any further doubts concern-ing the viability of the doctrine were resolved by theUnited States Supreme Court's decision inVaca v.Sipes,when the Court seemingly gave full recognitionand approval to the Board'sMiranda Fueldoctrine16WallaceCorporation vN L R B,323 U.S248,Ford Motor Co. vHuffman,345 U S 330,Humphrey v Moore,375 U S 3351142 U S C §§ 2000e-2(a), etseq18The applicability of this doctrineto cases arisingunder the NationalLaborRelationsAct was announced by the UnitedStatesSupreme Courton the very day it handed down its historic decision in theSteelecase SeeWallace Corp v N L R B, supra.19LaborManagement RelationsAct of 1947, 29 US C § 158(b).20MirandaFuel Company, Inc,140 NLRB 181and, in fact, criticized the Board for its "tardy"assumption of jurisdictionin these cases.25As indicated, under ourMiranda Fueldoctrine, airemployermay itself be guilty of unfair laborpractices under our Act when it joins the statutoryrepresentative in acting against employees on invidi-ous or irrelevant considerations. But what of situa-tionswhere the employer is alone responsible forestablishing and maintaining employment practiceswhich are based on invidious or irrelevant considera-tions?Are not such practices just as inherentlydestructive of employees' Section 7 rights as thoseengaged in by a union and, if so, has not theemployer interfered with these employee rights inviolation of Section 8(a)(1) of our Act? InUnitedPackinghouse, Food and Allied Workers InternationalUnion, AFL-CIO v. N.L.R.B.,26theUnited StatesCourt of Appeals for the District of Columbia gaveus its-answers to these vexing problems. There thecourt, in remanding the case to us, held that anemployer'smaintenance of racial discrimination inhis employment practices violates Section 8(a)(1) ofour Act because it creates an "unjustified clash ofinterests"among the employees which tends toreduce their ability to work in concert toward theirlegitimate goals, and because it creates among itsvictims "an apathy or docility" which inhibits themfrom asserting their rights in the employmentrelation.On remand, of course, the Board wasobligated to accept the court's rationale as "the lawof the case." However, in resolving the issues open tothe Board on the remand, my colleagues concludedthat the evidence did not support a finding that theemployer had maintained a policy and practice ofinvidious racial discrimination against its employeeson account of their race or national origin. As aconsequence of this determination, my colleagueswere not required to apply the court's rationale and,in fact, expressed no opinion on it.27 I dissentedbecause, in my view, the evidence established thatthe employer was discriminating on racial and ethnicgrounds in its employment practices and policiesand, under the principles laid down by the court,such conduct constitutes a violation of Section8(a)(1) of our Act. As I indicated in my dissent:It isthe divisiveness, induced and fosteredamong the employees by the "clash of-interests"which the employer's racial discrimination cre-21Idat 185.22Idat 185-18623N LR B v. MirandaFuel Co, Inc,326 F.2d 172 (1963).24Local Union No 12, UnitedRubberWorkers [Goodyear Tire &RubberCo J v. N L R B,368 F 2d 12, certdenied329 U S 837.25 386U.S. 171, 183.26 416 F 2d 1126, cert denied 396 U S 903.27Farmers'Cooperative Compress,194 NLRB No. 3 JUBILEE MANUFACTURING COMPANYates, which is the source of the unlawful restraintand interference with the employees' exercise oftheir concerted rights. The employees are forcedtoexpend their time, effort, and money toeliminate a condition of employment based oninvidious differentiation (race) which is unlawfuland thus should never have existed.If one were to accept guidance from the principlesIhave discussed, above, we would of necessity beconstrained to conclude on the basis of the evidencebefore us that Respondent's employment practiceswere violative of our Act. Certainly, the fact that weare involved here with discrimination based on sexrather than race is of no significance. The sameprinciples apply to all such forms of discriminationasmy colleagues readily admit. Unfortunately, mycolleagues in the majority are, in my judgment,willing to give only limited application and effect toour national labor policy and they specifically rejectthe court's interpretation of that policy in theUnitedPackinghouseWorkerscase,supra.Member Fanning,on the other hand, finds insufficient evidence toestablish that Respondent discriminated on the basisof sex and, consequently, he finds it unnecessary, atthis time, to pass upon the court's rationale inUnitedPackinghouse Workers.As I understand Member Fanning's concurrence,he accepts Respondent's representation that the jobofmaterialhandler requires unusual physicalstrength, including the ability to unload boxesweighing several hundred pounds and, from this, heconcludes that the job is one which most women arepoorly equipped to perform. While I am willing toconcede that in certain employment situations thesex of the individual is a bona fide occupationalqualification for the position,28 I do not think itproper to engage in broad generalizations which aretoo often based on stereotyped characterizations ofhe capabilities of men and women. In other words,the mere fact that a job involves the use of physicalstrength does not automatically remove members ofthe female sex from consideration. Rather, it must bedemonstrated that women as a class have beenunable to meet the physical requirements of the joband the burden of establishing that sex is a bona fideoccupational qualification is upon the party raisingit.The principal difficulty I have withMemberFanning's conclusion is that it is based on testimonywhich is purely conclusionary in nature and drawnfrom an examination of job classifications whichwere prepared some 20 to 25 years ago. Perhapstoday, the job requirements for material handlers at28 It is significant that, under Title VII of the Civil Rights Act of 1964, anexception to the overall proscriptions is provided in circumstances wheresex is a bona fide occupational qualification reasonably necessary to the277Respondent's plant are the same as they were some20 years ago, but it is just as likely that significantchanges have occurred over the years. More impor-tant, in point of fact, we know nothing about thepresent day job requirements for material handlers atRespondent's plant. Nor do we know whether or notthe physical qualifications for employees in onegroup classification differ in any way'from those inanother classification.Simply stated, the recordbefore us contains no specific evidence concerningthephysical requirements for the different jobclassifications at Respondent's plant.What we areleftwith then is Respondent's undocumented andunsupported assertion that, at present, the job ofmaterial handler requires great physical ability andthat this consideration necessitates and justifies thehiring of only males for this position. Furthermore,Respondent seems to ask us to assume that thenecessary physical characteristics are to be found inallmales, because there is no evidence that Respon-dent evaluates the physical attributes or abilities ofthe males it selects. I think Respondent has clearlyfailed to meet its burden of establishing that itsprimafaciediscriminatory employment practices are justifi-able in light of the special requirements of the job ofmaterial handler.Moreover, even if I were to accept Respondent'srepresentation that this position requires greatphysical strength, which on this record I cannot, Iwould be unwilling to conclude on the basis of thisevidence alone that females, as a class, do not possessthe necessary qualifications to perform the work.Such a conclusion would be valid only if Respon-dent's hiring experience demonstrated that femalesgenerally failed to possess the physical qualificationsnecessary to perform this work. However, no suchcharacterization can be made here because Respon-dent's practice has been systematically to excludefemales from consideration for the position ofmaterial handler. This also, in large part, explains thefailureof the female employees to grieve overRespondent's total disregard of the bid proceduresestablished in the collective-bargaining agreement.When, as here, the discriminatory practice is oflongstanding duration and total in its application,employees may well conclude that it would be afutile gesture to insist upon being considered for jobswhich Respondent believes they are not qualified toperform. In any event, the absence of any acts ofdiscrimination against any specific individual provesnothing when it has already been established thatRespondent's practices constitute and result indiscrimination against individuals as a class. Nornormal operation of that particular business or enterprise. See 42 U S C §2000e-2(e) 278DECISIONSOF NATIONALLABOR RELATIONS BOARDdoes it matter that Respondent may not haveintentionally sought to produce such a result. Theunlawfulness of the practice is determined by theconsequence it produces, rather than by the motiva-tion behind it.29 In sum, then I feel constrained toconclude that Respondent discriminated on the basisof sex with regard to its employment practices andpolicies and that such conduct is contrary to ournational labor policy.Turning now to the arguments raised in themajority opinion, I note, at the outset, that mymajority colleagues agree that discrimination on thebasis of sex is on an equal footing with discrimina-tion based on race. Also, unlike Member Fanning,they are willing to concede that the evidence beforeusmay very well establish that Respondent'semployment practices resulted in discnmination onthe basis of sex.30 The majority's unwillingness tofind a violation under our Act is based on the theorythat there is no direct relationship between thediscriminatory practices, which have been described,and the fundamental rights accorded to employeesunder the provisions of the National Labor RelationsAct. In short, they reject the view that employmentpractices which are discriminatory and unquestiona-bly illegal under Federal law have, of necessity, theinherent effect of interfering with employee rightsunder our Act. To the "show how he or she was hurt"argument, I readily admit there is very little I can sayexcept to answer that this only proves how wide-spread and successful were the illegal practices. Sucha position rejects the Supreme Court's rationale inGriggs, supra,and the court of appeals rationale inUnited Packinghouse Workers, supra.The majority believes it is by no means inevitablethat such discriminatory practices will result in thedestruction of employee rights under our Act. To theargument that such practices produce an unjustifiedclash of interests among groups of employees, theyreply that it is just as likely that the effect may be oneof causing minority groups to coalesce and unite incommon purpose with nonminority group members.That is, they expect the beneficiaries of the unlawfulpractice to join hands with the victims.Such arguments were made when Congress wasconsidering the enactment of legislation which is nowthe Civil Rights Act of 1964. The claim was then29Griggs v Duke Power Co,401 U S 42430 In reaching their conclusions,my majority colleagues find itunnecessary to determine whether or not Respondent's employmentpractices, in fact, constituted sexual discnmination31 In other situations,arising underourAct,we presume that anemployer's restrictive practices are inherently destructive of employees' Sec.7 rights without requiring specific evidence as to the effects on individualsof the restrictive practice For example, we will find unlawful and strikedown an overly broad no-solicitation rule without regard to its actualapplication or enforcement,simply because such a rule has a generalinhibiting effect on employees in the exercise of their Sec. 7 rights Seemade that no additional safeguards or protectionswere necessary because of a general awareness on thepart of blacks and other minority groups of theirfundamental rights as American citizens and theirincreasing involvement and willingness to act inconcert in defense of these rights.However,the CivilRights Act of 1964 was enacted into law because ofthe overwhelming evidence that large segments ofour population were being denied fundamental rightsthat this legislation was designed to protect. Theindividuals discriminated against cannot and shouldnot be expected to take the steps necessary toestablishthatRespondent specifically discriminatedagainst each and every one of them.31For reasons stated,Iwould find that Respondent'sillegalemployment practices and policies wereinherentlydestructiveof employee rights underSection 7of our Actand, further, that Respondentby engaging in such practices unlawfully discriminat-ed against its female employees.32Accordingly, Iconclude,contrary to my majority colleagues, that,by such conduct,Respondent has violated Section8(a)(1) and(3) of our Act.Consistent with the foregoing,Iwould also find,contrary tomy majority colleagues,33 that duringcontract negotiationsRespondent insisted to thepoint of impasse upon retaining contractual authori-zation to continue its discriminatory practices and byso doing engaged in conduct violative of Section8(a)(5) of theAct.Asthe record clearly shows,Respondent interpreted the word"minimum" in thewage clause of the existing contract as permitting itto payhigherwages and grant special increasesabove the contract rate in order to attract and keepmale employees.In other words,Respondent inter-preted the wage clause as permitting the payment ofwhatever rates it chose, over and above the minimumrates spelled out in the contract.When the Unionlearned that certain male employees were being paidratesof pay higher than those called for in thecontract,it asked Respondent to explain its justifica-tion for such action. Respondent replied by offeringits interpretation of the word"minimum"in the wageprovision of the existing contract.When the existing contract expired,theUnionproposed at the first negotiating session that theword"minimum" be deleted from all future con-Joseph Horne Co.,186 NLRB 754.32Mymajority colleagues'comparison of a situation where a union hasfailed to eliminatea practiceof invidious discrimination with one where theunion has failed to gain an economic concession from an employer iscuriousOf course,bothactions may have the foreseeable consequence ofdiscouraging union membership among employees, but the former is theproduct of anunlawful activity,whereas the latter is based on legal andlegitimate considerations33Member Fanning doesnot reachthis precise issue because of hisconclusionthatthe evidence does not establish that Respondent engaged indiscriminatoryemploymentpractices JUBILEEMANUFACTURING COMPANY279tracts.Respondent refused and indicated it intendedto continue the practice because it felt that it had topay more money "to attract the men off the street inthe first place," and because it felt the "men" werethe "breadwinners" in the family. To the Union'saccusation that this action was in violation ofFederal and state law, Respondent replied "that ifthere was a law against giving merit raises it was afunny law."The parties had three bargaining sessions, the lasttwo of which were held under the auspices of Federalmediators, but they remained deadlocked over theissue of whether the word "minimum" should bedeleted from the contract. Following these meetings,Respondent, at one point, offered to adhere to theminimum rates for a year, but with the added provisothat it would inform the Union if it needed to exceedthe rates. This proposal was correctly characterizedby the Administrative Law Judge as not a realchange of position and the Union made no effort torespond to this proposal. However, the Union did onseveraloccasionsattempt to get together withRespondent, but to no avail. Finally during a chanceencounter between Union Representative Grahamand Respondent's vice president, Lewis, about amonth and half after the last bargaining session,Graham proposed to Lewis that the parties meetagain to resolve the issues. Lewis replied: "Well, thishas went [sic] too far now, I don't see how wepossibly could, we have to have the right to give themen more money so that we can get men in theplant."Ihave already described in detail Respondent'sdiscriminatory employment practices, and it willsufficetopointout here that it was throughRespondent's interpretation and implementation ofthe wage provision in its contract that it was able toeffectuate these discriminatory policies. Therefore,when, during negotiations, Respondent adamantlyinsisted upon the retention of the minimum wageclause, itwas in fact insisting upon the right tocontinue its discriminatory practices. To such acondition, the Union could not legally agree becausethe Union would itself then be equally responsiblefor perpetrating sex discrimination.34Moreover, byagreeing to such a condition, the Union would beviolating its statutory obligation of fair representa-tion toward all unit employees.35It is not surprising, then, that the Union found nolegitimate basis on which it could agree to Respon-dent's proposal. The Union offered no counterpropo-sal, but, again, one would be hard pressed to devise aproposal which would be acceptable to one whoinsists upon the "right" to discriminate. In any event,itwas at this juncture that the Union abandoned anyfurther formal meetings with the Respondent and mymajority colleagues are quick to point to this as thecrucial event in the bargaining negotiations. Theymight be correct if the evidence indicated anysoftening of its position by Respondent. However,theevidence is quite to the contrary. At theconclusion of the formal negotiations, Respondentwas still adamant about retaining the right tocontinue its illegal practices. Following this, Respon-dent made only one change in its proposal which theAdministrative Law Judge found constituted no realalteration of its position. On the other hand, theUnion made several efforts to resume the negotia-tions only to be rebuffed by the final comment thatRespondent considered its interpretation of theminimum wage provision necessary to its continuedoperations.In such circumstances, I can only conclude thatRespondent insisted to the point of impasse uponretaining the right to continue its discriminatorypractices and that it also failed to accord the Unionthe full recognition to which it is entitled under theAct. Such conduct constitutes a refusal to bargainwithin the meaning of Section 8(a)(5) of the Act.36In conclusion then, I would reverse the Adminis-trative Law Judge and find the 8(a)(1), (3), and (5)violationswhich are predicated upon the Respon-dent's practice of sex discrimination. In all otherrespects, Iwould affirm the Administrative LawJudge's dismissal of the allegations of the complaint.34Vaca v. Sipes,386 U.S. 171.35Steelev.Louisville & Nashville RailroadCo.,323 U.S. 192;MirandaFuel Co.,140 NLRB 181,enforcementdenied 326 F.2d 172 (C.A. 2).36SouthwesternPipe, Inc.,179 NLRB 364,modified on other grounds444 F.2d 340 (C.A. 5).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELLOYD S. GREENIDGE, Trial Examiner: This proceedingwith all parties represented was heard on May 18 and 19,1971, at Omaha, Nebraska, on the complaint of theGeneral Counsel issued on March 26, 1971,1 and theanswer of Jubilee Manufacturing Company, herein calledtheRespondent or Company. In issue are questionswhether the Respondent, in violation of Section 8(a)(1), (3),and (5) of the National Labor Relations Act, as amended,maintained a policy and practice of granting wageincreases and paying wage rates to male employees basedsolely upon the consideration of sex; refused to bargainwith the Union by insisting to impasse during bargainingnegotiations upon retaining a contract provision which ithad used as a basis for unilaterally granting wage increasesand paying wage rates to its employees on a sexuallyIThe complaint is based on original and amended chargesfiled byUnited Steelworkersof America, AFL-CIO,herein called Charging Partyor theUnion, on August 12, 1970,and March 18, 1971, copies of which wereduly servedon the Respondent by registered mail on August 12, 1970, andMarch 19, 1971, respectively. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminatory basis; unilaterally changed existing termsand conditions of employment; and advised employeesthat it would not hold plant committee meetings until acontract was signed because of the trouble the Union hadcaused. On June 28, briefs were received from the GeneralCounsel, the Respondent, and the Union in support oftheir respective positions. By letter of the same date, June28,Respondent requested permission to file a reply briefbecause the case in its main aspect is one of "firstimpression." The request was unopposed and, on July 7,Acting Chief Trial Examiner Charles W. Schneider grantedeach party until July 19 to file a final memorandum in thenature of a brief. On July 19, a memorandum was receivedfrom the Respondent.Upon the entire record,2 including my observation of thedemeanor of the witnesses, and after due consideration ofthearguments advanced by the parties, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Nebraska corporation, is engaged in themanufacture and distribution of automobile horns andburglar alarms at its facility located in Omaha, Nebraska.Annually, in the course and conduct of its business,Respondent sells and distributes products valued in excessof $50,000 directly to customers located outside the Stateof Nebraska.It is conceded, and I find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.IntroductionFor about 20 years, the Company has recognized theUnion as the bargaining representative of the productionand maintenance employees at its Omaha plant. Through-out this period, the parties have entered into numerousannual contracts and have enjoyed a friendly andharmonious collective-bargaining relationship. Except formodifications in wage schedules, there have been fewchanges in contract terminology. Among contract provi-sionswhich have remained substantially unchanged formany years is the following:Section IV Wages(a) Job classifications and minimum rates of pay within2At the close of the General Counsel's case, the Trial Examiner granteda motion by the Respondent, unopposed by the General Counsel, todismisspar 11(b) of the complaint which alleged interrogationof employees inviolation ofSec 8(a)(1) of the Act.3The evidence is without substantial conflict However,where there isconflict as to any relevant fact the Trial Examiner will set forth theresolutionof the credibility issuethe bargaining unit shall be as set forth in Exhibit "A"attached hereto and by this reference made a parthereof.The most recent collective-bargaining contract between theparties was effective for the period July 1, 1969, to June 30,1970.In 1970, the Company employed from 44 to 48 unitemployees about two-third's of whom were female employ-ees.Under the 1969 contract, employees are classified bygroups.The groups are in fact job classifications andreflect wage rates in ascending order from Group I throughGroup X. In practice, however, Groups I through V are theonly classifications utilized. Since about 1957 the fobs inGroups I, II, and III have been filled by female employees,those in Group IV by male employees, and positions inGroup V by both male and female employees.B.The Evidence31.Alleged policyand practice of paying wagerates and granting wage increases uponconsideration of sexThe facts disclose clearly enough that, for the past 10years, the contract language with respect to minimum ratesof pay has remained substantially the same and that, for atleast the past 5 years, the Company has been paying ratesin excess of the minimum to material handlers or floorboys? Vice President Lewis testified that, at a bargainingsession prior to 1967, a company spokesman explained toFloyd Pieper, staff representative of the Union,5 that theCompany had been unable to fill job positions requiringmanual labor and advised that in order to attractemployees to the plant the Company had instituted apractice of paying material handlers above the minimumrates.According to Lewis, it was commonly known at thenegotiating meetings that the Company was paying theseemployees in excess of the minimum, and the Unionacceded to what the Company was doing rather thanattempt to reclassify everyone in the bargaining unit. Lewisalso testified that a job vacancy is filled on the basis ofseniority but if there are no applicantsit isposted. He wasuncertain whether the job of material handler had everbeen posted but acknowledged that a female employee hasnever been offered the job. I found Lewis to be a candidand forthright witness entitled to full credence and I credithistestimony.Graham andBessieBates,a retiredemployee and past president of the local, denied that theCompany had ever told the Union it was paying thematerial handlers above minimum rates and averred thatthey first learned of the practice in April 1970 or later.6 Icannot accept this testimony of Graham and Bates. Tobegin with, it is unreasonable to believe that in a unitwhich in past years has only fluctuated between 35 to 48employees, the bargaining representative would not haveknown the actual earnings of each member of the unit,4ExitA attached to the 1969 contractcontains a listing of minimumstarting ratesfor the variousclassificationscovered bythe contract and,oppositeeach,the pay increase after 30 days. The practice pursued by theCompany was to grantmaterial handlers the30-day increase upon hire5Pieper retired in about 1966 and was succeededby Earl Graham6Accordingto a stipulation of the parties, Pieper was not called as awitness becauseof "advancedage and relativeinfirmity." JUBILEE MANUFACTURING COMPANY281particularly since contracts were negotiated annually and,as shown below, since the information was readilyavailable to the Union. Further, Eileen Johanek, a witnessfor the General Counsel and Charging Party, testified thatshe had never applied for but would welcome a transfer tothe job of material handler because it pays more than herpresent position. In this regard, Lewis reported that noneof the female employees had asked to be transferred to thework. Johanek went on to confirm an earlier statement ofLewis to the effect that the material handler's job had beendiscussed at negotiating meetings.It is a reasonableinferencefrom this testimony of Johanek that suchdiscussions centered on the fact that the job paid morethan the minimum rate.As toBates,thewitnesswasconfused about the starting and termination dates of heremploymentwith the Company, vacillated and wasuncertain as to whether the 1969 contract contained afuneral leave provision (it did), and generally gave theimpression of one hampered by a faulty memory. In viewof the foregoing, as well as demeanor, I regard thetestimony of Graham and Bates as unreliable and do notcredit their denials of Lewis' testimony.Sometime in early April 1970, Johanek and EstherSousa, treasurer and financial secretary of the localcommittee, respectively, told Graham that Paul Klaczinskyand Wasyl Gryshka would or had each received a 10-centraise.Graham confirmed the reports in conversations withthe beneficiaries of the raises and then instructed Johanekand Sousa to file a grievance with the company alleging aviolationof the recognition clause of the contract.Significantly,Graham's initial complaint was not that theCompany had exceeded the minimum rates but hadviolated the recognition provision. On or about April 13, agrievance was presented to and rejected by the Companyand, shortly after this, the local's officials reported theresult of their effects to Graham. Graham promptly calledPlant Manager Joseph Davis and requested a meeting. Inresponse, Davis advised that he saw no need to meet as theCompany had the right to give raises whenever it desired.Ten or 15 minutes later, Vice President Lewis calledGraham and, elaborating on Davis' reply, declared that,under the wording "minimum rates of pay" in section IVof the contract, the Company had the right to grant raisesat will. Graham insisted on a meeting and Lewis promisedto contact his attorney. Eventually, Graham agreed todefer further discussion of the grievance until the start ofcontract negotiations.As to this aspect of the allegation, Lewis testified,credibly and without contradiction, that in early spring1970 he heard rumors to the effect that Klaczinsky andGryshka, a spray painter and material handler in Group V,respectively,were unhappy about their rates of paybecause they were about the same as those of materialhandlers recently hired; that both were valuable employees7Corroboratedin this regardby Sousa.8 Julia Degen and Lewella Watson.9Degen.10 Sousa.11 Initially,the operator of this press was required to unload steel andhandleother heavymaterials. In time,theCompanydropped theserequirements and opened the job to women.12Respondent objected to the introduction of statements by Lewiswithmany years of satisfactory service; and that theCompany gave each a 10-cent-per-hour wage increase toretain them as employees. Continuing Lewis testified thatthe jobs are not classified on the basis of sex; 7 that in April1970 two female employees8 were in Group V, one9 ofwhom was being paid above minimum rate about the timeKlaczinsky and Gryshka received their increases; and thatanother female employee 10 was recently promoted to theposition of Verson press operator also in Group V.112.Alleged refusal to bargain in good faithduring negotiationsIn response to the Union's request, the Company byletterdatedApril 20 furnished a seniority list whichshowed, among other things, the anniversary dates andrates of pay of the bargaining unit employees. The Unionpresented its contract proposals sometime prior to June 10;bargaining meetings were held on June 10, July 16 andabout July 26. The last twowere arrangedby a Federalmediator and were held in his office. The progress of thenegotiations may be summarized as follows:a.The meeting of June 10At the outset of the meeting, the parties discussed theseniority list the Company had provided in advance of themeeting.After this the Company reviewed the Union'sproposals and, about this point, the meeting centered onitem 2 therein which was a demand for the elimination oftheword "minimum." Company AttorneySoren Jensenstated that he could not understand the demand, that theCompany had given increases under the contracts for along time and did not intend to change the minimum ratesprovision.Graham then asked if it was the position of theCompany that the word "minimum" gives it the right topay increases at will and, if so, whether it intended tocontinue the practice in the future. Lewis answered in theaffirmativeand went on to explain that the wordestablishes a floor as far as pay rates are concerned and theCompany was thus free to grant merit increases if it desiredto do so. Continuing Lewis advised that the Company hadto pay above minimum rates to attract male employees toavailable job and had given Klaczinsky and Grychka meritincreases because they were "breadwinners" and in orderto retain them as employees. About this juncture, Grahamdeclared that, in his lights, the Company's practiceconstituted a violation of federal and state equal employ-ment opportunity statutes and the National Labor Rela-tionsAct as well. Lewis retorted that only the Companycan give merit increases and he did not intend to surrenderthe right, and that if there is a law against paying suchincreases it is a "funny law." 12 At some time, Jensen toldGraham that he had one of two alternatives, to arbitratethe disputed contract provision or to negotiate with regardcharacterizingemployees who had receivedmerit increases "breadwinners"and any law which restricts his right togivesuchincreases a "funny law" onthe ground that they were privilegedexpressionsunderSec. 8(c) of the Actand, therefore,may not beused as evidence of an unfairlabor practice. Atthe hearing,theGeneralCounselrepresented that the statements wereoffered forbackground purposesonly. I now affirm my ruling admittinginto evidence the quoted remarks. As the Board emphasized inDarlingtonManufacturing Company,165 NLRB 1074, 1079:(Continued) 282DECISIONSOF NATIONALLABOR RELATIONS BOARDto the word "minimum." In the end Graham announcedthat, if the statements of Lewis and Jensen reflected theCompany's position, the meeting was over and, turning tothe members of the local committee, said "Come on, let'sleave" and they left.b.The meeting of July 16At the beginning of the July 16 meeting, the Unionreviewed its proposals, the Company made a briefstatement and, following this, the parties were separated bytheFederalmediator for independent discussions withhim.When they met again, Robert Andersen, anothercompany attorney, stated that the fringe benefits in theUnion's proposals totaled about 24 cents per employee andthat this was too much for the Company. He then offeredto pick up an additional insurance premium payment andto give a wage increase of 4 cents per hour across-the-board with no fringe benefits. The proposal was rejected bytheUnion. At this point a company spokesman askedGraham where he would start and he suggested 10 centsper hour. This time the proposal was rejected by theCompany. Pursuant to a suggestion by the mediator, theCompany proposed, and the Union did not oppose, areclassification of all jobs covered by the contract. Finally,Lewis restated the Company's basic position, namely, thatthe phrase "minimum rates of pay" establishes a floor orthe basic rates and the Company was at liberty to exceedthe rates at will. The explanation prompted Graham toremark "it [minimum ] has to come out of the contract nowthat you've interpreted it that way."c.The meeting on or about July 26At the outset of this meeting, the third and lastbargaining session, the Company presented its reclassifica-tion proposal and then stated that it would adhere to theminimum rates therein but, if it ever became necessary toexceed the rates to keep the plant in operation, it wouldadvise the Union of the changes. Graham rejected theproposal on the ground that it allegedly constituted aviolation of the Civil Rights Act of 1964.The parties were again separated and, 20 or 30 minuteslater, the mediator met with the union committee at whichtime he advised that the Company's position was firm onallmatters and that unless the Union was prepared tomake a counterproposal there was no place to go. Grahaminquired whether the Company still sought to retain theword "minimum" and the mediator responded in theaffirmative.Graham then said, "Well, as far as we areconcerned it isn't our move, and we have nothing further tooffer at this point, based on the fact that the Company isinsisting upon the word minimum." This brought to an endthe last formal bargaining meeting.During a fortuitous encounter in a local shopping centeron or about September 11, Graham proposed to Lewis thatThe legislative background also makes clear, however, that this section[8(c)] leftunrestricted theBoard's right to consider employerstatements for purposes for which they would be ordinarily admissiblein courts of lawThus, it is firmly established that statements protected under Sec 8(c) arenevertheless admissible to show background, motivation, or context SeealsoEdwards Brothers,Inc, 95 NLRB 1451, 1452 In 2; CfUS. Rubberthe parties meet again to resolve the issues. Lewis repliedthat the matter had gone too far and that the Companyhad to have the right to pay above the minimum rates toattract employees to the plant.3.Alleged interference, restraint and coercionJanet Bolan, employed by the Company about 3 yearsand president of the local since July 1970, testified that inthe past it had been the practice for the shop committee todiscuss employee grievances with the foreman concerned,then with the plant superintendent, and finally to file awrittengrievance if thematter was still unresolved.Sometime the latter part of August, Bolan requested ameeting with Superintendent Davis to discuss a plantproblem. According to Bolan, Davis agreed to meet withthe shop committee but, in the afternoon of the scheduledmeeting,canceled themeeting.Queried as to the reason forhis action, Davis replied, according to Bolan, that it was"because of all the trouble Mr. Graham had stirred up andthat we had not signed a contract and he would not holdany committee meetings. The only meetings he would holdwould be safety committee meetings." Bolan acknowl-edged, however, that the grievance was later reduced towriting and promptly handled by the Company to hersatisfaction. In Davis' version, Davis inquired as to natureof the problem but Bolan refused to respond so he told herto put the complaint in writing as required by contract.i3He also testified, without contradiction, that, shortly afterbecoming plant superintendent in February 1970, heannounced to the entire shop that it would be his policynot to hold committee meetings during production time.Further,Davis specifically denied telling Bolan thatGraham had created a problem, that there would be nocontacts with the Union until a contract was signed, or thathe would only hold safety committeemeetings.As to thelatter,Davis went on to say that he told Bolan it was notnecessary to reduce a request for a safety committeemeeting to writing. I credit Davis' version of the episodeover that of Bolan as it contains a fair amount ofcorroborative detail which tends to buttress his account.Accordingly, I shall dismiss the allegation in paragraph11(a)of the complaint to the effect that Davis toldemployees the Respondent "would not hold any moreplant committee meetings until the contract was signedbecause of the trouble the Union had stirred up" for thereason thatit isnot substantiated by the credible evidence.As stated above, Respondent's unopposed motion todismiss paragraph 11(b) of the complaint alleging anunlawful interrogation of employees concerning theirunion activities was granted at the hearing.In his brief, the General Counsel argues that certainremarks of Lewis to the Union's negotiating committee inwhich the terms "breadwinners" "funny law" wereemployed, related in detail above, contained impliedCompany,93 NLRB 1232, 1233 In.2, Axelson Manufacturing Company,88NLRB 761, 765-76613SecVI(c)(2) therein providedthat"If a satisfactoryadjustment ofsuch grievance shall notbe reached in step 1, the grievance shall bepresented to the Company's designatedrepresentative in writing, and a copyfurnishedthe Union Grievance Committee JUBILEE MANUFACTURING COMPANY283threats of reprisal, were coercive in nature and, inferential-ly, are violative of Section 8(a)(1). During the hearing, theGeneral Counsel represented, as noted, that the saidstatements were being offered for background purposesand not as a basis for a finding of an unfair labor practice.The representation was relied on by the Respondent andtheTrialExaminer. No explanation is offered for thechange in position and the Trial Examiner will notspeculate as to the reasons therefor. In any event, it ispatent, and I find, that no threat or coercive purpose isindicated by these statements of Lewis.4.Alleged unilateral change in existing terms andconditions of employmentUnder section XV of the collective-bargaining contract,which as noted expired on June 30, 1970, the Companyagreed to continue a group hospitalization and surgical feeinsurance for the term of the basic contract; to pay allpremiums on the said insurance for full-time employees;and to pay $1.60 per month toward the cost of a grouphealth and accident insurance plan for such employeeswho elect to participate in the health and accidentinsurance plan. The prime carrier of both insurances wasBlueCross-Blue Shield and the Company paid thepremiums on both policies to Blue Cross. However, BlueCross had subcontracted the health and accident insuranceto Northwestern National Life Insurance Company.Sometime in the summer of 1970, Paul J. Novak, acontact man with Blue Cross, told Lewis that Blue Crosswas changing the carrier of the health and accidentinsurance from Northwestern National to The Standard ofAmerica Life Insurance Company, that the coverage wouldprobably be the same but, if different, Blue Cross wouldhonor a claim filed under the old policy, and that thepremiums would be reduced. In point of fact, there weresignificant changes in coverage as follows: the period ofpayment of accident and sickness benefits was reduced atage 60 from an aggregate of 26 to 13 weeks and all benefitsterminated at age 65. Further, William F. Ryan, secretaryand general counsel for Blue Cross, testified that a claimfiled under the old policy by a covered employee over 60would not be honored by Blue Cross. On August 26, theCompany posted the following:NOTICE TO ALL EMPLOYEESEffective October 1, 1970, the monthly cost of H & Ainsurance will bedecreasedby fifty five cents ($ .55).The new cost per employee will be $3.90 per monthinstead of $4.45. Same coverage as before.Anyeligibleemployeewho wishes to enroll in thisHealth & Accident plan, should do so immediately.Concededly,Lewis never communicated directly withGraham or any officer of the local about the change ininsurance carrier. Indeed, as late as the date of hisappearance as a witness in this proceeding, Lewis had notexamined the new policy.C.Concluding Findings1.With regard to discrimination in employmentThe complaintalleges,and the answer demes, that "theRespondent has maintained, and is maintaining, a policyand practice of granting wage increases and paying wagerates to male employees . . . based solely upon theconsideration of sex"; that it has engaged in the aforemen-tioned conduct in spite of the Union's efforts to stop it;and that a foreseeable consequence of the Respondent'sconduct is to discourage employee support of the Union,all in violation of Section 8(a)(3) and (1) of the Act. In hisbrief, the General Counsel contends that the Respondenthas granted wage increases and paid abovemimmum ratestomale employees for arbitrary or irrelevant reasons andon the basis of an unfair classification; that it pursues apolicy and practice of sex discrimination despite efforts bythe Union, pursuant to its 9(a) obligation of fair represen-tation, to resist them; and that such adamancy on the partof the Respondent "demonstrates to the unit employees theUnion's ineffectualness in such statutorily obligatoryefforts." 14 The General Counsel does not contend that theRespondent has discriminatedagainst itsfemale employeesin the bidding for or filling of job vacancies and, in fact,concedes the absence of any evidence of discrimination inthis regard.Admittedly, there is no legal precedent for the proposi-tion that an employer violates the Act by sex discrimina-tion. The General Counsel relies, however, on a holding bytheUnited States Court of Appeals for the District ofColumbia Circuit with regard to discrimination on accountof "race or national origin." 15 InFarmers' CooperativeCompress,i6 the Board found,inter alia,that the Employerhad violated Section 8(a)(5) and (1) by refusing to bargainin good faith over the terms and conditions of employ-ment, including the conditions of racial discrimination,and ordered the Employer to cease and desist therefromand to take certain affirmative action to remedy the unfairlabor practices.The Board's Order was enforced onappeal.17However, Judge J. Skelly Wright, speaking forthe circuit court, held that an employer's policy andpractice of invidious discrimination against its employeeson account of race or national origin interferes with orrestrains the discriminated employees from exercising theirSection 7 rights in violation of Section 8(a)(1) of the Actand remanded the case to the Board to determine whetherthe Employer has such a policy and practice and, if so, todevise an appropriate remedy. As of this writing, the Boardhas not found that the Employer inFarmers' CooperativeCompressviolated Section 8(a)(1) and, while the circuitcourt recognized that such a violation could exist, it did notso find.The General Counsel's contentions stand the case on itshead because central to his thesis, assumingvalidity thereinfor the purpose of discussion only, must be the underlyingfact of discriminationan elementconspicuous by itsabsence in this case. The General Counsel insists, however,14CitingMiranda Fuel Company Inc,140 NLRB 181,enforcement(C A D.C.), cert. denied 396 U.S 903denied 326 F.2d 172 (C.A 2)16 169 NLRB 29015United Packinghouse, Food and Allied WorkersInternationalUnion,AFL-CIO (Farmers' Cooperative Compress) v. NLRB,416 F.2d 112617 See fn.15,supra 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the evidence is sufficient to sustain a finding ofdiscrimination and in support of his position points tocopies of dues checkoff lists for the months of Februaryand April 1971 which show that 15 fewer employees hadtheir dues checked off in April than in February. In thisregard,LocalPresidentBolan testified initially thatemployees whose names were left off the April list werestill employed by the Respondent though no longer unionmembers.18 However,on cross-examination,Bolan admit-ted that at least two employees on the February list werenot employed by the Respondent as of April 1.19 Further,Bolan acknowledged that she has not received a letter ofresignation from any employee,and has not talked to anddoes not know why any of the 13 remaining employeesdropped out of the Union.In view of the self-contradictionand the confusing state of Bolan's testimony, I must findthe inference theGeneralCounsel invites from thecheckoff lists and Bolan's testimony,namely, that Respon-dent's practice of paying male employees above minimumrates and granting them wage increases has resulted in adiminution of employee support of the Umon, to beunwarranted.In sum the following is revealed by the record: theRespondent and the Union have enjoyed an amicablebargaining relationship over a period of about 20 years; inthe past 5 years, the Respondent has followed a practice ofpaying its material handlers, all male employees, aboveminimum rates for a good business reason and not for thepurpose of discriminating against its employees on basis oftheir sex; the practice was known to and accepted by theUnion;itwas discussed at negotiating meetings yet neithertheUnion nor any female employee has ever made arequest to the Respondent that female employees betransferred to the job of material handler and it does notappear that the Respondent has had any reason to believethat its female employees were available to do the work;about the time Klaczinsky and Grychka received wageincreases Respondent was paying female employee Degenabove the minimum rate;and, finally,female employeeSousa occupies a position in Group V which at one timewas held by a male employee.Iam persuaded, and thus find,that the record does notpreponderate in favor of a finding that,by paying materialhandlers in excess of the minimum rates and granting long-time male employees wage increases,the Respondent hasdeveloped and practiced a policy of discrimination againstitsemployees on account of their sex. Accordingly, Iconclude that the record does not support,and I willtherefore dismiss, the allegations of the complaint that theRespondent in violation of Section 8(a)(3) and(1) of theAct has discriminated against its employees by maintaininga policy and practice of granting wage increases andpaying wage rates to male employees upon the considera-tion of sex.2.With regardto refusal to bargain andunilateral change in existing terms and conditionsof employmentThe complaintalleges, in substance,that the Respondentin violation of Section 8(a)(5) and(1)of the Act hasrefused to bargain withthe Unionby insisting to the pointof impasse upon the retention of a provision in the contractwhich it hadused to grant wage increases on a sexuallydiscriminatorybasis and unilaterally changing an existingterm and condition of employmentby procuring aninsurancepolicy coveringthe unit employees differentfrom the one in effect under the 1969 agreement. Morespecifically theGeneralCounsel andthe Charging Partycontend thatthe Respondent has used the minimum ratesof pay provisionin the 1969 contract to perpetuate sexdiscrimination-an illegal actunder Federaland statestatutes-and, by obstinacyin its resolve to retain theprovision,has sought to condition an agreement with theUnion uponits acceptance of a nonbargainable subject. Ido not agree.Section 8(a)(5) of the Actprovides that it shall be anunfair labor practice for an employer "to refuse to bargaincollectivelywith the representative of his employeese m p l o y e e s .Section 8(d) of the Actdefines collective bargaining asrequiring the parties to a collective-bargaining relationshipto meet at reasonable times and confer in good faith "withrespect to wages, hours, and other terms and conditions ofemployment ...."It is well settled that an employer acts in derogation ofhis bargaining obligation under Section 8(d), and henceviolates Section 8(a)(5), when he insists on the inclusion ofa nonmandatorysubject as a precondition to an agreementeven thoughthe partiesmay voluntarilyreach a lawfulagreement on the matter.20However,as it has been foundthat theRespondentdid not,at any time material herein,have a policyand practice of discrimination against itsemployees on accountof theirsex, the matter of minimumrates of pay was a mandatory topic and couldbe bargainedupon to impasse.As set forth above,negotiating sessions were held onJune 10,July 16, and on or about July 26.At the first, theCompany reviewed the Union'scontract proposals andafter this the discussion focused onthe Union's demandthat the word "minimum" not be included in the newcontract.Graham inquiredwhether theCompany con-strued theword asgiving it the unfetteredright to payabove contractrates and Lewis answered in the affirmativewith an explanation.During the course of the meeting,Attorney Jensen told Graham thathe (Graham) wasconfrontedwith oneof two alternatives, to arbitrate ornegotiate.Finally,Grahamstated that if this was theCompany'sposition the meeting was over and he lefttaking the local's negotiating committeewith him. At thesecond session, the parties exchanged economic proposalsto noavail.At some point, the Federal mediator suggestedthattheCompany reclassifyitsjob positions.Thesuggestion was acceptedby the Companyand not opposedby the Union. Near the closeof the meeting, the CompanyisThe 1969 agreement did not contain a union-security provision20N L R B v. Wooster Division of Borg-Warner,356 U S. 342.19 J Reed and B Reed. JUBILEE MANUFACTURING COMPANY285once again declared that the minimum rates of payprovision must be retained and the Union just as stronglydemanded that it be eliminated. The third and finalbargaining session was held about July 26. At this meeting,theCompany presented a reclassification proposal andadvised that it would adhere to the rates therein but that ifitbecame necessary to exceed them it would advise theUnion of its action. Although the Company proposed toalter the phrasing of the disputed provision in an attemptto get the Union to accept it, the change was one ofsemantics not substance as the Company would still retainthe right to pay above the minimum rates at will withnotice to the Union only after the fact. The proposal was,of course, rejected. The parties were then separated andsometime later the mediator reported to the Union that theCompany was steadfast in its position and unless theUnion was willing to make a counterproposal the partieswere deadlocked. Graham's only response to all this was astatement that the next move was not the Union's and theUnion had nothing further to present.In the view of the Trial Examiner, an impasse wasreached about July 26. Management insisted on inclusionof the disputed provision and the Union was equallyemphatic that it was unacceptable. However, contrary tothe General Counsel and the Charging Party, I believe theUnion not the Respondent created the impasse. Thus, itwas Graham who walked out of the initial meeting whentold the Company was firm in its determination to keep theprovision and who at the final meeting failed to respond tothe Company's reclassification proposal with a counterpro-posal of his own but instead declared that the Union hadnothing further to offer.Graham and Lewis met perchance in September and, onthat occasion, the former requested a meeting not for full-scale bargaining for an entire new contract, but only toresolve the issues. Lewis' response was that the matter hadgone too far and he again stated that the Company musthave the right to pay above the minimum rates. Since animpasse on the minimum rates issue was reached on orabout July 26 and since there is no evidence of anysubstantial change in circumstances which would haverevived the Respondent's duty to meet or any indicationthat the Union was more amenable to compromise on theissue, I find that the Respondent was not bound to meetand bargain with the Union.2iThe Charging Party points in its brief to the Board'smajority holding inMoore of Bedford, Incorporated22thatthe Employer there violated Section 8(a)(5) when it insistedto the point of impasse that the Union agree to change acontract provision providing for a grievance arbitrationprocedure the effect of which would have granted theEmployer unilateral control over wages paid to incentivepay employees.23 In finding the 8(a)(5) violation inMoore21CfTransport Company of Texas,175 NLRB 763.22 187 NLRB 721.23CitingTex-Tan Welhausen Company,172 NLRB 85124The statement in the notice that there would be no change in coverageof Bedford,however, the Board's majority stressed,interalia,that at no time did the Employer express a desire tonegotiate over the "earnings level." I distinguish the instantcase fromMoore of Bedfordin that critical respect.Conversely, the cases are in harmony in that in each therewas an established history of amicable bargaining whereinthe disputed provision had become a recognized part of thecontractual relationship.In the total circumstances surrounding the dispute withrespect to the minimum rates of pay provision, I find thatRespondent did not violate Section 8(a)(5) and (1) of theAct by its insistence that the provision be retained in anynew contract with the Union. Accordingly, I shall dismissthis allegation of the complaint.Nor do I find an evidentiary support for the allegationthat the Respondent unilaterally changed an existing termand condition of employment. It is true that the health andaccident insurance policy was changed to the detriment ofthe unit employees but the action was taken by Blue Crosswhen it switched from Northwestern National to Standardof America not by the Respondent. Moreover, after theconversation with Novak, Lewis posted, or caused to beposted, a notice of the change on the plant bulletin board.The notice was posted approximately 5 weeks before thechange was to take place and most if not all of the officersof the local were employed in the plant. It is thereforereasonable to infer, and I do, that the Union was aware ofthe change well in advance of its effective date.24Accordingly, having found that the Respondent did notengage in any of the alleged violations, I shall dismiss thecomplaint.CONCLUSIONS OF LAW1.JubileeManufacturing Company is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.United Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3.JubileeManufacturing Company has not engaged inunfair labor practices within the meaning of Section8(a)(1), (3), and (5) of the National Labor Relations Act, asamended.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in the case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDERThe complaintis dismissed in its entirety.was contraryto the fact, but it does not appear that it was a deliberatemisrepresentation calculated to mislead employees with respect to theirrights under the Act